Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed June 17, 2022.  
Claims 1-20 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on June 17, 2022 is acknowledged.  Applicants further election of GAAACUU as the sgASO sequence from claim 17 in the reply filed on June 17, 2022 is also acknowledged.  
Accordingly, claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 17, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-17 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed April 27, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed July 19, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed August 15, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 2-4 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.


Drawings
The Drawings filed on March 26, 2020 are acknowledged and have been accepted by the Examiner.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. §103 as being unpatentable over HAINO, A. et al., (hereinafter, “Haino”) (J. Vis. Exp., 2016, 112, e53879) in view of TAKAHASHI et al., (hereinafter, “Takahashi”) (Leuk. Res., 2014, 38 (7), pages 808-815) (both submitted and made of record on the IDS filed April 27, 2020).
The claims are drawn to a method for cleaving a target RNA in a eukaryotic cell, comprising: i) identifying a sequence in the target RNA sequence where at least one stem-loop structure is formed through hybridization of a complementary 6-mer to 10-mer oligonucleotide (sgASO) to the target RNA; and ii) preparing the sgASO and contacting it with the target RNA in the eukaryotic cell, wherein the stem-loop structure formed through sgASO hybridization is recognized by tRNaseZL within the eukaryotic cell to cleave the target RNA.
The present Specification discloses:
TRUE gene silencing (tRNaseZL-utilizing efficacious gene silencing)… This TRUE gene silencing is based on the unique enzymatic properties of mammalian tRNaseZL that any RNA can be cleaved at any point by recognizing pre-tRNA-like or micro pre-tRNA-like complexes formed by target RNAs and synthetic small guide antisense nucleic acids; and 

The inventors of the present invention have developed a new gene expression repression technology named TRUE gene silencing (tRNaseZL-utilizing efficacious gene silencing)

It should be noted that TRUE gene silencing was well-known and used in the prior art before the effective filing date of the claimed invention.  For example, Haino is relevant and relied upon in its entirety.  Haino describes a screening method for small guide RNAs (sgRNA) that are used in the TRUE gene silencing procedure. Haino further states that 20 sgRNAs were selected from a library of 156 heptamer-type sgRNAs, and said sgRNAs effectively induced apoptosis in human myeloma and leukemia; that structures resembling the T arm of tRNA were discovered using a suitable computer program, and a sequence complementary to the seven bases immediately downstream of the hairpin structures was selected; that 2'-Omethylation and terminal phosphorylation modifications were performed on the heptamers; that the full-scale library contained 16,384 heptamer-types; and that mRNA was used as the target molecule. 
In addition, Haino describes sgRNAs labeled H1885, H3277, H10927, H10944, H12287, and H13260, respectively (in particular, pages 1, 2, 4; section entitled "Discussion").  
Haino describes heptamer oligonucleotides that hybridize to a target RNA sequence, which triggers the cleavage by tRNaseZL in eukaryotic cells such as HL60 cell lines.  See Figure 1, for example.
Takahashi which describes the same sgRNAs as Haino, clearly shows that the sgRNAs described in Haino and the stem-loop structures formed by the hybridization of said sgRNAs satisfy the structures stipulated in claims 4-7, 11, 14, and 16 of the present application.  See in particular, Abstract, page 810, right column paragraph 4, Table S1, Fig. 5.  Takahashi also shows that the sgRNA called H3521, which comprises the base sequence ACUCAAA, reduces the cancer cell survival rate 12% to 36%.  See Table S1.
Neither Haino nor Takahashi teach that when the number of bases in a mismatch in a stem or a bulge is two or less, the mismatch or bulge is considered to form a base pair and is counted, and when the number of bases in a mismatch in a stem or a bulge is three or more, one-half of the number of bases in the mismatch or bulge is counted as a base pair.  However, a mismatched base pair between T and G in a stem is evaluated as forming a base pair as evidenced by WO 2013/161964 A1 (submitted and made of record on the IDS filed April 27, 2020).  See paragraph 0056. Therefore, the matter of how to count the number of base pairs in a stem that contains a mismatch or a bulge is merely a matter of design choice for a person skilled in the art to determine made during the course of routine experimentation and optimization.
Because they are heptamer-type sgRNAs, the sgRNAs described in Haino and/or Takahashi combine with the stem-loop structures formed by the target RNAs and form even larger stem-loop structures.
Before the effective filing date of the claimed invention, TRUE gene silencing was well-known and used in the prior art as taught and suggested by Haino.  It would have been obvious to devise the methods as claimed using the teachings of Haino.
A person of ordinary skill in the art would have been motivated and expected success to modify the teachings of Haino and use a sgASO with the base sequence ACUCAAA since Takahashi taught such a sequence reduces cancer cell survival.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention. 

******
Claims 1-17 are rejected under 35 U.S.C. §103 as being unpatentable over TAKAHASHI et al., (hereinafter, “Takahashi”) (Leuk. Res., 2014, 38 (7), pages 808-815) (submitted and made of record on the IDS filed April 27, 2020).
The claims are as described above.
Takahashi describes a screening method for small guide RNAs (sgRNA) to be used in the TRUE gene silencing procedure. Takahashi further states that 20 sgRNAs were selected from a library of 156 heptamer-type sgRNAs, and said sgRNAs effectively induced apoptosis in human myeloma and leukemia; that 2'-O-methylation and terminal phosphorylation modifications were performed on the heptamers; and that the full-scale library contained 16,384 heptamer-types (in particular, abstract; page 810, right column, paragraph [0004]). Moreover, Takahashi (Figure 5) illustrates the binding of an sgRNA to a candidate mRNA target and identifies sequences that form stem-loop structures in the target RNA sequence by sgRNA hybridization. In addition, said sgRNAs and stem-loop structures satisfy the structures stipulated in claims 4-7, 11, 14, and 16 of the present application.
Takahashi discloses heptamer oligonucleotides (designated sgRNA) that form at least a stem-loop structure upon hybridization to a target RNA sequence, wherein the stem-loop structure is subsequently recognized and cleaved by tRNaseZL in eukaryotic cells such as human cell lines.  See Figures 1 to 3. The supplementary Table S1 describes one of the heptamers, i.e. ACUCAAA, which is described as being suitable to reduce cancer cell viability.  See compound H3521.
Takahashi does not teach that when the number of bases in a mismatch in a stem or a bulge is two or less, the mismatch or bulge is considered to form a base pair and is counted, and when the number of bases in a mismatch in a stem or a bulge is three or more, one-half of the number of bases in the mismatch or bulge is counted as a base pair.  However, a mismatched base pair between T and G in a stem is evaluated as forming a base pair as evidenced by WO 2013/161964 A1 (submitted and made of record on the IDS filed April 27, 2020).  See paragraph 0056. Therefore, the matter of how to count the number of base pairs in a stem that contains a mismatch or a bulge is merely a matter of design choice for a person skilled in the art to determine made during the course of routine experimentation and optimization.
Because they are heptamer-type sgRNAs, the sgRNAs described in Takahashi combine with the stem-loop structures formed by the target RNAs and form even larger stem-loop structures.
Before the effective filing date of the claimed invention, TRUE gene silencing was well-known and used in the prior art as taught and suggested by Takahashi.  It would have been obvious to devise the methods as claimed using the teachings of Takahashi.
A person of ordinary skill in the art would have been motivated and expected success to use a sgASO with the base sequence ACUCAAA since Takahashi taught such a sequence reduces cancer cell survival.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention. 
 
******
Claims 1-6, 9-13 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over WATANABE Net al., (hereinafter, “Watanabe”) (Leuk. Res., 2013, 37 (5), pages 580- 585) (submitted and made of record on the IDS filed April 27, 2020).
The claims are as described above.
Watanabe describes small guide RNA molecules (sgRNA) that are used in the TRUE gene silencing procedure, and Watanabe further states that 2'-Omethylation and terminal phosphorylation modifications were carried out on heptamers of the same (Abstract; page 581, left column, paragraph [0002]).  Moreover, Watanabe (Figure 1) illustrates binding of the sgRNAs to target mRNAs, and clearly shows that said sgRNAs and the stem-loop structures formed by the hybridization of said sgRNAs satisfy the structures stipulated in claims 4-6, 11 and 16 of the present application.
Because they are heptamer-type sgRNAs, the sgRNAs described in Watanabe combine with the stem-loop structures formed by the target RNAs and form even larger stem-loop structures.
Before the effective filing date of the claimed invention, TRUE gene silencing was well-known and used in the prior art as taught and suggested by Watanabe.  It would have been obvious to devise the methods as claimed using the teachings of Watanabe.
A person of ordinary skill in the art would have been motivated and expected success to use a sgASO in a method for treating or preventing disease or disorder in a patient since Watanabe taught such sequences induce apoptosis of leukemic cells.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention. 

******
Claims 1-6, 9-13 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over US Patent Publication 2015/025232 A1 (NASHIMOTO MASAYUKI ET AL.) (hereinafter, “Nashimoto”) 22 January 2015 (submitted and made of record on the IDS filed April 27, 2020).
The claims are as described above.
Nashimoto teaches heptamer oligonucleotides that hybridize to a target RNA sequence, which leads to cleavage by tRNaseZL in eukaryotic cells such as human cancer cell lines.  See Example 1 . The heptamers described in Nashimoto target the Bcl-2 mRNA, which the same transcript that is targeted by the RNA heptamers recited in the present claims.  Nashimoto teaches pharmaceutical compositions comprising RNA heptamers that target Bcl-2 and that are suitable for the treatment of a disease such as leukemia in a patient.  See Nashimoto, claims 1-4, for example.
Because they are heptamer-type sgRNAs, the sgRNAs described in Nashimoto combine with the stem-loop structures formed by the target RNAs and form even larger stem-loop structures.
Before the effective filing date of the claimed invention, TRUE gene silencing was well-known and used in the prior art as taught and suggested by Nashimoto.  It would have been obvious to devise the methods as claimed using the teachings of Nashimoto.
A person of ordinary skill in the art would have been motivated and expected success to use a sgASO in a method for treating or preventing disease or disorder in a patient since Nashimoto taught such sequences induce apoptosis of leukemic cells.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention. 


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635